DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, filed 08/08/2022, with respect to Specification, Claim and Drawing Objections have been fully considered and are persuasive.  The Specification, Claim and Drawing Objections have been withdrawn. 
Applicant’s arguments with respect to claims rejected under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Moreover, the 35 USC § 112 rejection has been revised by the examiner for better understanding.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, applicant recites:
each said rotary electric machine having an identical even number N ≥ 4 of phases, 
each phase having a respective index n = (1,...,N), 
each phase comprising an identical number P > 1 of coils wound in a P-plex configuration in which adjacent phases are radially separated by 2π/NP mechanical radians;
a number 1 < R < N/2 of dc outputs for connection with an R-channel electrical network, wherein each dc output has respective index r = (1,...,R), and;
wherein for all r, the rth dc output is connected with the dc side of the nth converter circuits in both the first set and second set, for which n (mod R) - r is satisfied.
Each electrical machine has at least an identical even number of 4 phases (refer to a above). However, the claim does not describe and is not clear to interpret to what are the recited elements in elements “b-e”. For instance, how is “n (mod R) - r is satisfied”? Moreover, the claim is regarded to “an electrical system for connecting rotary electric machines with gas turbine spools” (refer to Claim’s Abstract). It is unclear how all the recited conditions (refer to a-e) “connects electrical systems to rotary electric machines with gas turbine spools”. Therefore, the claim is vague and indefinite.
Claims 2-17 are rejected based on the dependency from Claim 1.
PRIOR ART WOULD BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2013/0088017) in view of Chin (EP 2,224,578).
Regarding Claim 1, Jia disclose an electrical system for connecting rotary electric machines [56, 58] with gas turbine spools [26, 28] (FIG. 2), the electrical system comprising:
a first rotary electric machine [58] mechanically coupled with a first gas turbine spool [28] and a second rotary electric machine [56] mechanically coupled with a second gas turbine spool [26] (FIG. 2),
each rotary electric machine [56, 58] having an identical even number N≥4 of phases [FIG. 2 is that, for both ATU integrated generators 56, 58, the ATU section 62, 72 functions to transform the three phase outputs of the power supply 66, 76 into a nine phase power output 142, 144 by adding two secondary windings instead of adding three windings]; [the starter-generator 56 can be configured to have other pulse counts]; [The first and second ATU integrated generators 56, 58 and AC-to-DC power converters may be substantially IDENTICAL for both the HP spool 26 and the LP spool 28] (¶ [0051]; ¶ [0055]; ¶ [0033]);
each phase having a respective index n=(1, . . . , N), and each phase comprising an identical number P≥1 of coils (FIG. 3, ¶ [0034]),
a first set of N bidirectional converter circuits for conversion of alternating current (ac) to and from direct current (dc), each converter circuit having a respective index n and being connected with the P coils in the nth phase of the first rotary electric machine [The first and second ATU integrated generators 56, 58 and AC-to-DC power converters may be substantially identical for both the HP spool 26 and the LP spool 28] (¶ [0033]); and
a second set of N bidirectional converter circuits for conversion of ac to and from dc, each converter circuit having a respective index n and being connected with the P coils in the nth phase of the second rotary electric machine [The first and second ATU integrated generators 56, 58 and AC-to-DC power converters may be substantially identical for both the HP spool 26 and the LP spool 28] (¶ [0033]);
a number 1≥R≥N/2 of dc outputs for connection with an R-channel electrical network, wherein each dc output has respective index r=(1, . . . , R) [In addition to the DC power drawn from the HP and LP spools 26, 28, the DC outputs 50, 52 from the APU 46 and the EPS 48 can be integrated to provide no break power transfer (NBPT)] (¶ [0069]);
wherein for all r, the rth dc output is connected with the dc side of the nth converter circuits in both the first set and second set, for which n(mod R)≡r is satisfied [In addition to the DC power drawn from the HP and LP spools 26, 28, the DC outputs 50, 52 from the APU 46 and the EPS 48 can be integrated to provide no break power transfer (NBPT)] (¶ [0069]).
	However, Jia is not explicit to disclose:
THE number P≥1 of coils wound in a P-plex configuration in which adjacent phases are radially separated by 2π/NP mechanical radians.
Chin teaches:
coils wound in a P-plex configuration in which adjacent phases are radially separated by 2π/NP mechanical radians (FIG. 3a-9 shows “an identical P≥1 of coils wound in a P-plex configuration in which adjacent phases are radially separated by 2π/NP mechanical radians (as shown in Applicant’s FIG. 3 – see 112b rejection)”).
One of ordinary skilled would recognize that in the art for electrical machines, 2π would be regarded to the circle of a stator or rotor where coils are MOSTLY separated equally. Therefore, the equation 2π/coils would be for a typical stator with equally separated coils which appears to what the applicant is referring to based on applicant’s FIG. 3. Moreover, a Wye and Delta winding topology from Jia see (Claims 3-4), once “configured”, the stator would be as shown in Chin’s FIG. 9. 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Chin’s teachings into Jia’s “p-plex configuration. One would be motivated to do so to because the distributed winding topology provides a winding factor equal to or nearly equal to the ideal value of one (refer to Chin’s ¶ [0005]).
Regarding Claim 2, Jia in view of Chin disclose the electrical system of claim 1 [see rejected Claim 1].
Jia disclose wherein for each rotary electric machine [56, 58], the identical even number N = 4 [the starter-generator 56 can be configured to have other pulse counts]; [The first and second ATU integrated generators 56, 58 and AC-to-DC power converters may be substantially IDENTICAL for both the HP spool 26 and the LP spool 28] (¶ [0051]; ¶ [0055]; ¶ [0033])
 Regarding Claim 3, Jia in view of Chin disclose the electrical system of claim 1 [see rejected Claim 1].
Jia disclose in wherein for each phase, the identical number P = 2 coils such that the coils are wound in a duplex configuration (FIG. 4 shows a “duplex configuration” as element A1, B1 and C1 with P=2).
Regarding Claim 4, Jia in view of Chin disclose the electrical system of claim 1 [see rejected Claim 1], 
Jia disclose the number of dc outputs for connection with an R-channel electrical network is R = 2 [132, 134] (FIG. 3).
Regarding Claim 5, Jia in view of Chin disclose the electrical system of claim 1 [see rejected Claim 1], 
Jia disclose wherein, for all n, a dc side of the nth converter circuit in the first set is connected with a dc side of the nth converter circuit in the second set to facilitate dc power transfer [with the diodes 112 delivering a first DC voltage between two first outputs 122 a and 122 b. The three phases available on the conductors 108 c, 108 d, and 108 h are rectified in parallel by the second rectifier bridge 114, with the diodes 116 delivering a second DC voltage between two second outputs 124 a and 124 b. The three phases available on the conductors 108 b, 108 f, and 108 g are also rectified in parallel by the third rectifier bridge 118, with the diodes 120 delivering a second DC voltage between two third outputs 126 a and 126 b] between the first gas turbine spool and the second gas turbine spool [FIG. 3 is an electrical diagram of the ATU integrated starter-generator 56 and the first AC-to-DC power converter for use in the electrical power system architecture 40 of FIG. 2. The first and second ATU integrated generators 56, 58 and AC-to-DC power converters may be substantially IDENTICAL for both the HP spool 26 and the LP spool 28; therefore, only the HP side of the left engine system 42 will be described in detail in FIG. 3 for the sake of brevity] (¶ [0033], ¶ [0038]).
Regarding Claim 6, Jia in view of Chin disclose the electrical system of claim 5 [see rejected Claim 5], 
Jia disclose further comprising N switch arrays [110, 114, 118] each having a respective index n, wherein for all n, the nth switch arrays is configured to connect the nth converter circuits [112, 116, 120] in the first and second sets to a corresponding dc output (FIG. 3, ¶ [0032]).
Regarding Claim 13, Jia in view of Chin disclose the electrical system of claim 6 [see rejected Claim 6].
Jia disclose wherein the switches are dc contactors (FIG. 3, ¶ [0032]; all of the rectifiers are “dc contactors).

Regarding Claim 14, Jia disclose a gas turbine engine [as shown in FIG. 1] comprising a low-pressure spool [28] and a high-pressure spool [26], and the electrical system of claim 1 [see rejected Claim 1], wherein the first gas turbine spool is the low-pressure spool [28] and the second gas turbine spool is the high-pressure spool [26] (FIG. 1-2).
Regarding Claim 15, Jia disclose an arrangement comprising: a first gas turbine engine having a spool; a second gas turbine engine having a spool; and the electrical system of claim 1 [see rejected Claim 1], 
wherein the first gas turbine spool [28] is the spool in the first gas turbine engine [16], and the second gas turbine spool [26] is the spool in the second gas turbine engine [18] (FIG. 1).
Regarding Claim 16, Jia disclose an aircraft having an R-channel electrical network [“wherein each dc output has respective index r=(1, . . . , R)” as described by the applicant’s spec] and comprising the gas turbine of claim 14 [see rejected Claim 14].
Regarding Claim 17, Jia disclose an aircraft having an R-channel electrical network and comprising the arrangement of claim 15 [see rejected Claim 15].
Conclusion
Claim 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832